Citation Nr: 0017524	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral bursitis of the hip.  

2.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from October 1994 to September 
1998 and for a period of 3 months and 20 days for which exact 
dates could not be verified from the records.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which initially assigned a 
noncompensable evaluation for bilateral bursitis of the hip 
and lumbosacral strain.  

The record reveals that the RO expressly considered referral 
of this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In June 1999, the Board remanded this case for further 
evidentiary development.  The RO attempted to accomplish the 
requested development and the matters have been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral bursitis of the 
hip is manifested by complaints of pain in both hips, the 
right hip greater than the left; constant pain three to four 
times per week.  Objective examination revealed bilateral hip 
flexion to 125 degrees, bilateral hip extension to 0 degrees 
and a negative X-ray report.  

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of pain off and on two to three 
times per week; and pain when lifting or vacuuming the floor.  
Objective examination revealed normal spine movements, no 
postural abnormalities and no atrophy of the musculature of 
the back.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the service-connected bilateral bursitis of the hip were and 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5254, 5255 (1999).

2.  The criteria for an initial compensable evaluation for 
the service-connected lumbosacral strain were and have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented a claim, 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The veteran has not indicated 
that there are other records available, which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

According to the Court the potential for the assignment of 
separate, or staged, ratings for separate periods of time, 
based on the facts found, must be considered because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran was awarded 
service connection for bilateral bursitis of the hip and 
lumbosacral strain by a rating action issued in February 
1999.  At that time, noncompensable evaluations were 
assigned.  

The Board remanded the matters for the purpose of obtaining 
new orthopedic and neurologic examinations in June 1999.  The 
veteran failed to report for the October 9, 1999 and the 
October 27, 1999 VA compensation and pension examinations.  
She has not made any representation with regard to her 
failure to attend the examinations.  A report of contact, 
dated November 1999, shows that the veteran called in to 
report her new address.  The RO issued a Supplemental 
Statement of the Case (SSOC) in January 2000 regarding the 
veteran's failure to report for the scheduled examinations.  
However, the SSOC was sent to the veteran's old address.  
Pursuant to 38 C.F.R. § 3.655 (1999), when the veteran 
without good cause fails to report for examination, an 
original claim for service connection the will be decided 
upon the evidence then of record.  In this regard, the Court 
has said that it is the claimants' burden to keep VA apprised 
of their whereabouts.  If they do not do so, there is no 
burden on the part of VA to turn up heaven and earth to find 
them.  Hyskon v. Brown, 5 Vet. App. 262, 265 (1993).

I.  Bilateral Bursitis of the Hip

Service medical records show that the veteran was diagnosed 
with bursitis of the hips in 1996.  She complained of back 
pain radiating down to her hips in December 1995.  Right hip 
pain was greater than the left.  

The VA examined the veteran in December 1998.  She complained 
of pain in both hips.  Right hip pain was greater than the 
left.  She reported that pain occurred three to four times 
per week and was constant.  There were no episodes of 
dislocation or recurrent subluxation.  Inflammatory arthritis 
was not noted.  Upon examination there was no pain with any 
motion.  Flexion of the right hip was 125 degrees and 
extension was 0 degrees.  Flexion of the left hip was 125 
degrees and extension was 0 degrees.  The X-ray report was 
negative and the diagnosis was bilateral bursitis of both 
hips.  

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating.  A 20 percent evaluation 
requires limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Normal 
range of hip flexion is from 0 to 125 degrees; normal range 
of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

As was noted above, bilateral hip flexion was 125 degrees, 
bilateral hip extension was 0 degrees and the X-ray report 
was negative.  In fact, the veteran exhibited a normal range 
of hip flexion, from 0 to 125 degrees and a normal range of 
hip abduction, from 0 to 45 degrees, pursuant to 38 C.F.R. § 
4.71, Plate II.  The veteran does not currently or previously 
have limitation of thigh extension to 5 degrees; or thigh 
flexion limited to 45 degrees; or the loss of the ability to 
toe-out more than 15 degrees; or limitation of adduction, 
with the loss of the ability to cross the legs.  Consequently 
a compensable evaluation is not warranted under Diagnostic 
Codes 5251, 5252 or 5253, as it pertains to limitation of 
motion.  As there is no evidence of ankylosis of either hip, 
flailing hip joints, or impairment of the femur Diagnostic 
Codes 5250, 5254, and 5255 are not applicable.  

II.  Lumbosacral Strain

Service medical records show that the veteran fell in 
September 1995.  The veteran was diagnosed with low back 
strain.  Back pain decreased, although there was pain on 
running.  The veteran was seen several times during service 
for this condition.  The separation examination showed that 
the spine and other musculoskeletal system were normal.  

The VA examined the veteran in December 1998.  She complained 
of pain off and on.  The veteran stated that she experienced 
pain when lifting or vacuuming the floor.  The pain occurred 
two to three times per week.  Upon examination all movements 
of the spine were normal.  There were no postural 
abnormalities and no atrophy of the musculature of the back.  
The diagnosis was low back strain.  

According to the applicable criteria, a 10 percent evaluation 
is warranted for slight limitation of motion of the lumbar 
spine; a 20 percent evaluation requires moderate limitation 
of motion; and a 40 percent evaluation is warranted severe 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5292 
(1999).  A 10 percent disability evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation requires severe 
symptoms, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (1999).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an initial compensable evaluation for the veteran's 
service-connected lumbosacral strain.  The objective evidence 
of record does not show that the veteran suffers from mild 
degenerative changes in the low back, which have resulted in 
limitation of forward bending.  There was no evidence of 
muscle spasms on extreme forward bending and there was no 
unilateral loss of lateral spine motion in the standing 
position.  Moreover, there was no evidence of weakness, 
fatigability or incoordination.  Thus, it is determined that 
the noncompensable evaluation adequately compensates her for 
her current level of disability.

The Board finds that Diagnostic Code 5293 is inappropriate, 
as the medical evidence of record does not reflect 
neurological clinical findings.  


ORDER

An initial compensable disability evaluation for the service-
connected bilateral bursitis of the hip is denied.  

An initial compensable disability evaluation for the service-
connected lumbosacral strain is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

